Citation Nr: 0212731	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-12 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 28, 1997, 
for establishment of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from June 1962 to August 1963, 
plus additional prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  That decision established service 
connection for schizophrenia, effective from February 28, 
1997, and assigned a 100 percent evaluation, effective from 
that date.  


FINDINGS OF FACT

1.  Service connection for a chronic acquired psychiatric 
disorder was last denied by a rating decision in December 
1995, on the basis that new and material evidence had not 
been presented to reopen the veteran's claim.  The veteran 
was notified of that determination and did not appeal.  

2.  Communication and additional evidence were received from 
the veteran's representative on February 28, 1997, regarding 
his claim for service connection for a chronic acquired 
psychiatric disorder.  

3.  A rating decision in April 1999 granted service 
connection for schizophrenia, effective from February 28, 
1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 
1997, for the grant of service connection for schizophrenia 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1999 rating decision, April 2000 statement of the case, 
and, in particular, the December 2001 supplemental statement 
of the case, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  The December 
2001 supplemental statement of the case also informed the 
veteran as to what evidence VA would obtain for him.  
Accordingly, the appellant has been properly apprised of the 
notice provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  Neither 
the veteran nor his attorney have identified any additional 
records or other evidence that might be pertinent to his 
claim.  The Board notes that a June 2001 letter from the 
veteran's representative requested VA examinations, arguing 
that prior examinations were incomplete.  As discussed in 
detail below, the Board finds that the evidence already of 
record in this case is sufficient to render a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The record in this case shows that service connection was 
initially denied by the Board in a January 1965 decision.  A 
rating decision in August 1986 again found that the evidence 
provided no basis to establish service connection for the 
veteran's personality disorder.  The veteran was subsequently 
notified by letter in July 1987 and April 1988 that he had 
not presented new and material evidence to reopen his claim.  
In July 1991, the Board determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a psychiatric disorder.  Rating 
decisions in January 1993 and December 1995 again found that 
new and material evidence had not been submitted.  The 
veteran was properly notified of each of the above decisions.  
In a July 1996 decision, the Board denied service connection 
for post-traumatic stress disorder (PTSD).  

On February 28, 1997, the veteran's representative (at that 
time it was Disabled American Veterans) submitted additional 
medical evidence in support of the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  Although the RO initially continued to deny the 
veteran's claim, a rating decision in April 1999 found that 
service connection for schizophrenia had been established and 
assigned an effective date of February 28, 1997, for the 
grant of service connection (and assigned a 100 percent 
disability rating).  The veteran disagreed with that 
determination and this appeal ensued.  

The veteran's attorney points to a November 1, 1989, addendum 
to the summary of a 1989 VA hospitalization for psychiatric 
treatment and a July 18, 1989, report of VA psychological 
testing.  The attorney notes that the provisions of 38 C.F.R. 
§ 3.157 state that a VA report of medical examination 
following the denial of service connection constitutes a 
claim to reopen.  He argues, therefore, that July 18, 1989, 
should be the effective date for the grant of service 
connection.  

Review of the file discloses that a summary of the 1989 VA 
psychiatric hospitalization (which referred to the 
psychological testing that was conducted on July 18, 1989, 
during that hospitalization) was of record and was considered 
by the Board in its July 1991 decision.  Moreover, the actual 
report of the psychological testing was received by the RO in 
May 1992 and was considered in the January 1993 rating 
decision that determined that new and material evidence had 
not been presented to reopen the veteran's claim.  The 
veteran was properly notified of the January 1993 rating 
decision and he did not appeal; the January 1993 rating 
decision became final.  Because the psychological testing 
report was previously of record and was previously considered 
by the RO, the resubmission of that evidence cannot now be 
used to establish an earlier date for receipt of the 
veteran's current application to reopen his claim.  

The addendum to the summary of the 1989 VA hospitalization 
was received from the veteran's representative on February 
28, 1997, along with other medical records.  As noted by the 
veteran's attorney, however, the addendum indicates that it 
was dictated by the VA physician on November 1, 1989.  

The November 1, 1989, addendum to the summary of the 
veteran's 1989 VA psychiatric hospitalization, however, was 
not added to the record until February 28, 1997.  Although 
the veteran's attorney essentially argues otherwise, that 
statement by a VA physician was not constructively of record 
on November 1, 1989.  The principle that VA treatment records 
are constructively of record on the date they are created was 
established by the United States Court of Appeals for 
Veterans Claims in Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); but see Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(Bell does not have retroactive effect).  

However, assuming without deciding that Bell applies to the 
1993 and 1995 rating decisions, the 1989 addendum does not 
constitute an informal claim, as contended by the veteran's 
attorney, and does not provide grounds for a claim of clear 
and unmistakable error (CUE), because the requirements 
contained in the first sentence of 38 C.F.R. 3.157(b) and the 
last sentence of 38 C.F.R. 3.157(b)(1) are not met.  Further, 
although the veteran has not advanced a claim of CUE in 
either of those decisions, for the Board now to find CUE in 
either decision, consideration of the 1989 addendum would 
have to "compel[] the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different, but for the error."  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  The Board finds that the 1989 
addendum would not meet that requirement.  

The VA physician's 1989 addendum states, in pertinent part, 
"With the development of a clear-cut and persistent mental 
illness following a reasonably satisfactory service in the 
Navy for several years, it would appear that he would be 
deserving of a service connected disability rating."  That 
statement, in light of considerable medical evidence showing 
that the veteran's schizophrenia developed many years after 
service, is too nebulous and totally lacking in support to 
furnish the requisite nexus to service for a grant of service 
connection.  It does not "compel the conclusion" that 
service connection should be granted.  

Therefore, the Board finds that all previous adjudications of 
the veteran's service connection claim are final and that 
February 28, 1997, must be accepted as the date of receipt of 
his application to reopen his claim.  

Accordingly, because the regulations clearly state that the 
effective date for a grant of service connection subsequent 
to a prior final denial can be no earlier than the date of 
receipt of the veteran's application to reopen his claim for 
service connection, and because the RO previously assigned 
February 28, 1997, as the effective date for service 
connection for schizophrenia, the Board concludes that the 
criteria for an effective date earlier than February 28, 
1997, are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to February 28, 1997, for 
establishment of service connection for schizophrenia is 
denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

